Per Curiam :
Plaintiff is the wife of defendant and brings this action for a separation on the grounds of cruelty. Her testimony shows that on several occasions the defendant kicked and beat her and frequently falsely accused her of adultery and. other misconduct. While denying most of these accusations the defendant partially admits some of them.
We are of the opinion that the plaintiff established good ground for a decree of separation and that her complaint should not have been dismissed. From the evidence now before us it is manifest that the conduct and attitude of defendant toward the plaintiff is such that she ought not to be compelled to live with him.
The judgment should be reversed and a new trial granted, with costs to the appellant to abide the event.
Present — Patterson, P. J., McLaughlin, Houghton, Scott and Lambert, JJ. ' '
. Jndgment reversed, new trial ordered, costs to appellant to abide event.